DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-3, 8, 13, 15-24, 27, 30, 42 and 64 are pending and are examined herein.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0006] recites “I’m cozy” which Examiner interpreted as a mistake.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 recites the limitation "the extraction moiety”.  There is insufficient antecedent basis for this limitation in the claim since step (e) requires “two or more extraction moieties”. The examiner interpreted step (f) of claim 1 to recite “one or more of the extraction moieties” and for claim 17; “the extraction moieties are…”.
Claims 13, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13, 15 and 21, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 contains the trademark/trade name Turbo DNA-free.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product and, accordingly, the identification/description is indefinite.
Regarding claim 13, it is unclear if the company names within parentheses, “(Sigma-Aldrich)…(ThermoFisher)…(Qiagen)” are a requirement of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the probes have “two or more extraction moieties” whereas claims 15-16 require that a percentage of the probes may have only one extraction moiety, therefore, claims 15-16 do not include all the limitations of the claim upon which they depend (claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Behlke et al. and Bioo Scientific
Claims 1, 13, 15-20, 22-24, 27, 30, 42 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al. (USPG Pub US 2015/0218620 A1, published 08/06/2015) in view of Bioo Scientific Corp (2010) and evidenced by Bioo Scientific Corp (2013).

Regarding claim 1, Behlke teaches a method of preparing a cDNA library comprising (e.g. para. [0017]): 
(a) providing a sample containing RNA;
(b) optionally, disrupting cells in the sample; 
(c) isolating polynucleotides from the sample (e.g. para. [0119]; Total RNA was extracted from cultured human cells (HEK293T) using BiooPure RNA Isolation reagent (Bioo Scientific Corp., Austin, Tex (US)). 
 (e) contacting the RNA-enriched sample with an ensemble of oligonucleotide probes, wherein the oligonucleotide probes hybridize with and capture non-target RNA species in the sample and wherein the ensemble comprises oligonucleotide probes (e.g. para. [0119]); 
(f) removing captured non-target RNA species using the extraction moiety, thereby producing a target RNA-enriched sample (e.g. para. [0121]; “Each of the 3 RNA samples were
mixed with 35 u of SA-magnetic beads and incubated for 15 minutes at room temperature. The beads were attracted to a magnet for 4 minutes and liquid was removed to a fresh tube”.); 
(g) optionally, degrading remaining DNA in the target RNA-enriched sample (e.g. para. [0121]; “The samples were then treated with DNase”); 
(h) converting RNA in the target RNA-enriched sample into cDNA molecules (e.g. para. [0121]; “The RNA was then used as input for making RNA-Seq libraries using the NEXTflex
nondirectional RNASeq kit” and the kit shown in the evidence reference Bioo Scientific Corp (2013) on p. 1 Product Overview teaches cDNA synthesis and adapter ligation); and 
(i) attaching adapters to the cDNA molecules to produce adapter-tagged cDNA molecules, thereby producing cDNA library (e.g. para. [0121-0122]).
Regarding step (d) Behlke teaches using the BiooPure RNA isolation reagent to enrich for RNA (e.g. para. [0119]). However, Behlke does not explicity teach degrading the initial DNA in the sample. The BiooPure RNA Isolation kit teaches degrading DNA in the sample as per p. 6; Contamination of the Aqueous Phase with DNA and/or Protein). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the DNAse as taught in the BiooPure RNA Isolation Reagent for the Behlke sample extraction step. One would have been motivated to do so because BiooPure teaches using the DNAse to “remove DNA to below the level of detection by PCR” as per p. 6, Recommended Action. The ordinary artisan would have a reasonable expectation of success in practicing the invention since Behlke recites using the BiooPure in their sample extraction method.
Example 3 (starting at para. [0118]) of Behlke teaches using probes bearing one extraction moiety. Table 3 shows that residual rRNA sequences were not completely depleted using the method of example 3 and para 0123 describes insufficient clearing of rRNA sequences. However, Behlke teaches in Example 4 the benefits of using dual-biotin baits (e.g. para. [0124]) and that the sample which underwent rRNA clearance showed no evidence for remaining rRNA (e.g. [0125]).  Additionally, in accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of the invention were well known in the art, as per Example 3 of Behlke and Example 4 of Behlke, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
	Regarding claim 13, Behlke teaches comprising degrading initial DNA and/or remaining DNA, e.g., by treatment with a DNase (e.g., DNase I (Sigma-Aldrich), Turbo DNA-free (ThermoFisher) or RNase-Free DNase (Qiagen)) (e.g. para. [0119]; BiooPure RNA Isolation Reagent and [0121]; “The samples were then treated with DNase”).
	Regarding claims 15-16, Behlke teaches wherein at least 90% (e.g., at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%) of the oligonucleotide probes in the ensemble bear at least one extraction moiety and wherein at least 50%, at least 60% or at least 75% of the oligonucleotide probes in the ensemble bear more than one extraction moiety (e.g. para. [0124]).
	Regarding claim 17, Behlke teaches wherein the extraction moiety is selected from the group consisting of biotin, streptavidin, avidin, a magnetically attractable particle, a peptide, and an antibody (e.g. para. [0124]; dual-biotin baits).
	Regarding claim 18, Behlke teaches wherein non-target RNA species include one or more of: human ribosomal RNA (rRNA), human transfer RNA (tRNA), microbial rRNA, and microbial tRNA (e.g. para. [0121]; “depleted of rRNA”).
	Regarding claims 19-20, Behlke teaches the method of claim 18 but does not teach removing abundant mRNA and specifically hemoglobin and/or myoglobin within the same example. However, Behlke teaches in the background that it may be desired to remove “overexpressed RNA from a total RNA sample, not just rRNA. One such example is encountered in sequencing reticulocyte RNA, which contains an overabundance of hemoglobin mRNA”. This is desired because Behlke teaches “Removal of hemoglobin mRNA improves the ability to study non-hemoglobin RNAs present in reticulocytes.” As per para. [0009].

	Regarding claim 22, Behlke teaches wherein captured polynucleotides represent at least 90% of polynucleotide molecules in the RNA-enriched sample (e.g. para. [0121]; “depleted of rRNA” and para. [0008]; “~80-95% of the total RNA sample is ribosomal RNA (rRNA)”).
	Regarding claim 23, Behlke teaches wherein adapters comprise sample barcode sequences so that each adapter-tagged cDNA molecule comprises a sample barcode (e.g. para. [0122]; “Sample identity was tracked by barcodes”).
	Regarding claim 24, Behlke teaches wherein adapters comprise sequencing platform-specific sequences necessary and/or sufficient for sequencing on a sequencing platform (e.g. para. [0122]; “The 3 NGS libraries were pooled and sequenced on Illumina MiSEQ instrument using the V2 kit with 75x75 cycles”).
	Regarding claim 27, Behlke teaches further comprising: (j) sequencing the cDNA library (e.g. para. [0122]).
	Regarding claim 30, Behlke teaches A cDNA library comprising adaptor-tagged DNA molecules (e.g. para. [0122]), wherein the DNA molecules comprise nucleotide sequences of RNA molecules from animal, e.g., mammalian, e.g., human, blood (e.g. para. [0119]; “human cells”), and wherein fewer than any of 50%, 40%, 30%, 20%, 10%, 5%, 4%, 2% or 1 % of the sequences in the library are represented by one or more (e.g., at least three, at least four, or all of) nucleotide sequences of RNA selected from the group consisting of host rRNA, microbial rRNA, host tRNA, microbial tRNA and one or more most abundant host mRNA species (e.g. paras. [0121]; “depleted of rRNA”).
	Regarding claim 42, Behlke teaches an ensemble of polynucleotide probes wherein a majority of the probes bear at least two extraction moieties and a minority of the probes bear fewer than two extraction moieties (e.g. para. [0124]).
	Regarding claim 64, Behlke teaches A method comprising: 
	(a) providing a sample comprising polynucleotides (RNA molecules or cDNA molecules) wherein the most common polynucleotide species to the least common polynucleotide species span a dynamic range of at least any of 103, 104, 105, 106 or 107 (e.g. para. [0119]; “human cells” and para. [0008]; “~80-95% of the total RNA sample is ribosomal RNA (rRNA)”);
	(b) removing from the sample most common polynucleotide species accounting for at least 90% of the total abundance of polynucleotides to produce a sample comprising uncommon polynucleotide species (e.g. para. [0121]; “depleted of rRNA” and para. [0008]; and 
	(c) sequencing the uncommon polynucleotide species (e.g. para. [0122]).

Behlke et al. and Avraham et al.
Claims 1-3, 8, 13, 15-20, 22-24, 27, 30, 42 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al. (USPG Pub US 2015/0218620 A1, published 08/06/2015), as applied to claims 1, 13, 15-20, 22-24, 27, 30, 42 and 64 above, and in further view of Avraham et al. (Nature Protocols, 11:8 (2016) p. 1477-1491).
Regarding claims 2-3, Behlke is relied upon for the teaching of claim 1, however Behlke is silent on the teaching of RNA-Seq/cDNA library preparation using a sample comprising both host subject RNA and microbial RNA and wherein the subject is a human or nonhuman mammal. Avraham teaches RNA-sequencing and cDNA library construction comprising a sample containing both host and bacterial RNA and wherein the host is a mammal (e.g. abstract; “we provide a detailed protocol for simultaneous analysis of host and bacterial transcripts by RNA-seq”).
Regarding claim 8, Avraham teaches wherein the sample further comprises an RNA preservative (e.g. Materials; “guanidine isothiocyanate”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Behlke’s cDNA library preparation method with the teaching of Avraham to simultaneously analyze both host and microbial RNA from the same sample. One would have been motivated to do so because Avraham teaches “The ability to simultaneously characterize the bacterial and host expression programs during infection would facilitate a comprehensive understanding of pathogen–host interactions”, as per the abstract. The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Behlke and Avraham are in the same field of endeavor of RNA-Seq and cDNA library preparation.

Behlke et al. and Mendoza et al.
Claims 1, 13, 15-24, 27, 30, 42 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Behlke et al. (USPG Pub US 2015/0218620 A1, published 08/06/2015), as applied to claims 1, 13, 15-20, 22-24, 27, 30, 42 and 64 above and further in view of Mendoza et al. (USPG Pub US 2006/0257902 A1, published 11/16/2006).
Regarding claim 21, Behlke is relied on for the teaching of claim 19, however, Behlke is silent on the teaching of wherein the most abundant mRNA species removed comprise one or more of (e.g., at least 3 of, at least 4 of, at least 5 of, at least 6 of, or all of) HFM1, PDE3A, HBB, MALAT1, ATP8/ATP6, ND4L and COX1. Mendoza teaches removing globin RNA, specifically HBB (e.g. Example 3, para. [0249]; “beta globin”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Behlke’s cDNA library preparation method with the teaching of Mendoza to eliminate abundant mRNAs. One would have been motivated to do so because Mendoza teaches “The results, shown in FIG. 6 and FIG. 7, clearly indicate that removal of the alpha and beta globin mRNAs generally virtually eliminates the 3' bias.”, as per para. [0249]. The ordinary artisan would have a reasonable expectation of success because both Behlke and Mendoza are in the same field of endeavor of RNA enrichment for sample analysis.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639           

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639